COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Powell


SADIA COVINGTON
                                                                  MEMORANDUM OPINION *
v.     Record No. 1834-08-3                                           PER CURIAM
                                                                    DECEMBER 9, 2008
LYNCHBURG DEPARTMENT OF
 SOCIAL SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                              Mosby G. Perrow, III, Judge

                 (Dion F. Richardson, on brief), for appellant.

                 (Susan L. Hartman, Assistant City Attorney; Killis T. Howard,
                 Guardian ad litem for the infant child, on brief), for appellee.


       Sadia Covington appeals the termination of her residual parental rights to her child, J.C.,

pursuant to Code § 16.1-283(C)(2). Covington argues it was not in J.C.’s best interests to terminate

her rights because she participated in mental health counseling, she maintained a stable living

environment, she maintained employment, and she adequately cares for her second child. Upon

reviewing the record and briefs of the parties, we conclude this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Code § 16.1-283(C)(2) provides, in pertinent part, that

               The residual parental rights of a parent . . . of a child placed in
               foster care . . . may be terminated if the court finds . . . that is in the
               best interests of the child and that:

                      *        *       *       *        *       *       *

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

       The trial judge’s findings, “‘when based on evidence heard ore tenus, will not be

disturbed on appeal unless plainly wrong or without evidence to support it.’” Logan, 13
Va. App. at 128, 409 S.E.2d at 463 (quoting Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d
232, 237 (1988)). “When we review a trial judge’s decision concerning the best interests of

children and parental rights, we presume the ‘trial court . . . thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Richmond Dep’t of Soc. Servs. v. Crawley, 47 Va. App. 572, 580, 625 S.E.2d 670,

674 (2006) (quoting Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796 (1990)).

               In determining what is in the best interests of the child, a court
               must evaluate and consider many factors, including the age and
               physical and mental condition of the child or children; the age and
               physical and mental condition of the parents; the relationship
               existing between each parent and each child; the needs of the child
               or children; the role which each parent has played, and will play in
               the future, in the upbringing and care of the child or children; and
               such other factors as are necessary in determining the best interests
               of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).

       The Lynchburg Department of Social Services (DSS) presented clear and convincing

evidence that it was in the best interests of J.C. to terminate Covington’s parental rights. DSS

took custody of J.C. in November 2005 because Covington’s mother asked DSS to take custody
                                            -2-
of Covington, who was then seventeen years old, and no relative could care for J.C., who was

then fifteen months old. DSS offered Covington services and counseling, but after Covington

turned eighteen years old, she refused further services and she left a structured independent

living residence. During a five-month period, Covington lived in thirteen places. She became

pregnant with Jermaine Tucker’s child then moved in with Gayle Tucker, Jermaine Tucker’s

mother. Jermaine Tucker accompanied Covington on her visits with J.C. and his interaction with

J.C. was inappropriate, but Covington did nothing to protect J.C. because she did not realize that

his interactions were inappropriate. Gayle Tucker attended a visitation with Covington, but she

did not interact with J.C. At the time of the termination hearing, Covington’s plan was to

continue living with Gayle Tucker.

       Covington had individual parenting classes with Patricia Kimble, director of Family

Preservation Services, but Kimble discontinued the classes after approximately four months

because Covington was not responsive to her recommendations and she felt it was not an

effective use of resources. Based upon two examinations, Dr. James Anderson, a psychologist,

found that Covington showed an immature, dependent, and emotionally unstable personality

makeup. Although Covington testified that since September 2007 she attended weekly mental

health counseling sessions, she was unable to give the full name and address of her counselor.

Kimble recommended that Covington go into an independent living program and receive

individual counseling to learn to set boundaries with other people in order to protect J.C. At the

time of the termination hearing, there was no evidence Covington had addressed the mental

health and dependency issues raised by Dr. Anderson and Kimble.

       Also at the time of the termination hearing in April 2008, J.C. had been in DSS’s custody

since November 2005 and Covington’s plan to care for J.C. was to rely upon Gayle Tucker.

Although Covington testified her relationship with Jermaine Tucker was over, she had a child

                                               -3-
with him and planned to continue to live with Gayle Tucker. At the time of the termination

hearing, Covington had been out of foster care and living on her own for approximately two

years, but she had not taken any meaningful steps to obtain her GED and she had not obtained

full-time employment. Although Covington may be raising her second child (Jermaine Tucker’s

child), she failed to make a reasonable and stable plan to care for J.C. J.C. was doing well in

foster care and has been with a stable family for the nearly three years he has been in DSS’s

custody. “It is clearly not in the best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable of resuming his responsibilities.”

Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

          The record supports the trial court’s finding that DSS presented clear and convincing

evidence establishing that the termination of Covington’s residual parental rights was in the

child’s best interests. Accordingly, we summarily affirm the decision of the trial court. See

Rule 5A:27.

                                                                                            Affirmed.




                                                 -4-